DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 4/29/2022, wherein:
Claims 1 and 11 have been amended;
Claims 2-10, and 12-20 remain as previously presented or original; and
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101.
The claims recite an abstract idea of translating transaction messages.  The claimed limitations cover Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including sales.  Under Step 2A, Prong 2, the claimed invention has been deemed to recite limitations that integrate the abstract idea into a practical application.  The steps in independent claims 1 and 11 of: “transmitting one or more messages to each acquirer of a plurality of acquirers, by one or more servers of a payment network, to assign bulk identifiers (IDs) to each acquirer based on a geographical location and a message format associated with each acquirer; receiving, by the one or more servers of the payment network from a first acquirer of the plurality of acquirers, an inbound transaction message for a transaction, wherein the inbound transaction message is pursuant to a first message format supported by the first acquirer, wherein the inbound transaction message comprises a bulk ID assigned to the first acquirer; translating, by the one or more servers of the payment network, the inbound transaction message from the first message format to a second message format supported by the server, in response to the first message format being different from the second message format, wherein the first message format is identified based, at least partially, on the bulk ID assigned to the first acquirer; processing, by the one or more servers of the payment network, the inbound transaction message having the second message format to generate an outbound transaction message pursuant to the second message format; identifying, by the one or more servers of the payment network from a plurality of message formats, a third message format supported by an issuer that corresponds to the transaction, based on the outbound transaction message having the second message format; translating, by the one or more servers of the payment network, the outbound transaction message from the second message format to the third message format, in response to the third message format being different from the second message format; transmitting, by the one or more servers of the payment network, the outbound transaction message having the third message format to the issuer, wherein the issuer processes the transaction based on the outbound transaction message having the third message format; and facilitating an exchange of funds for the transaction between the first acquirer and the issuer” are limitations, which when considered as an ordered combination, integrates the method of organizing human activity into a practical application. 
Specifically, the additional elements recite technical improvements over prior art systems for cross-country transactions which improve security and decrease delays by eliminating the need for multiple third-party vendors to translate cross-country transaction messages from domestic message formats to standard message formats and vice-versa.  The recited limitations solve technical problems with cross-country transaction messages by: assigning bulk identifiers to acquirers based upon their geographical locations and supported message formats; identifying received inbound transaction messages based on the bulk identifier; translating the inbound transaction message from a first format to a second message format supported by the payment network based upon a service indicator; identifying the issuer corresponding to the transaction message and a third message format associated with the issuer; and when the second and third message formats are different, generating and inserting a destination identifier in the outbound transaction format, translating the outbound transaction message from the second message format to the third message format, and transmitting the transaction message to the issuer for processing the transaction (see specification paras. 0003-0006, and 0023-0026).  Also, the claimed limitations integrate the method of organizing human activity into a practical application similar to Example 42 of the Subject Matter Eligibility Examples, because the recited combination of additional elements provides an improvement over prior art systems by translating inbound and outbound transaction messages into standardized formats to process transaction messages (Subject Matter Eligibility Examples: Abstract Ideas, pages 18-19).  
For these reasons, independent claims 1 and 11 are deemed patent eligible under 35 USC 101.  Dependent claims 2-10, and 12-20 are deemed patent eligible by virtue of dependency on a patent eligible claim.

Examiner’s statement of reasons for indicating allowance of the claims over the prior art was previously discussed in the Non-final rejection dated 3/15/2022 and hence not repeated here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mastercard (Transaction Processing Rules) teaches rules for processing transactions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        5/7//2022